Citation Nr: 1725519	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for pulmonary fibrosis secondary to sarcoidosis (claimed also as obstructive pulmonary defect, bilateral pulmonary infiltrates, granulomatous pneumonitis), and if so, whether service connection for that disability is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for a sleep disorder, and if so, whether service connection for that disability is warranted.

3.  Whether new and material evidence was received to reopen a claim for service connection for spina bifida occulta, S1, with herniated nucleus pulposus L5-S1, and if so, whether service connection for that disability is warranted.

4.  Entitlement to service connection for asthma/chronic obstructive pulmonary disease (COPD).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 through July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sr. Petersburg, Florida.

The Veteran requested that a Board hearing be scheduled for his appeal.  He later withdrew his hearing request in September 2015.  Neither he nor his representative has made a renewed hearing request.

The issues of the Veteran's entitlement to service connection for pulmonary fibrosis and sarcoidosis, asthma, COPD, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for pulmonary fibrosis secondary to sarcoidosis, spina bifida occulta, and a sleep disorder were denied in a June 2007 Board decision and the Veteran did not appeal that decision.

2.  The Veteran's current petition to reopen his claims for service connection for pulmonary fibrosis secondary to sarcoidosis, spina bifida occulta, and a sleep disorder was received in June 2010.

3.  The evidence associated with the claims file since the June 2007 Board decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran's pulmonary fibrosis secondary to sarcoidosis and sleep disorder are related etiologically to injuries sustained by him during his active duty service.

4.  The evidence associated with the claims file since the June 2007 Board decision does not raise new and material evidence pertinent to the Veteran's claim for service connection for spina bifida occulta.


CONCLUSIONS OF LAW

1.  The June 2007 Board decision that denied service connection for residuals of sarcoidosis, to include pulmonary fibrosis; a low back disorder; and a sleep disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1100 (2016).

2.  The additional evidence associated with the record since the June 2007 Board decision is new and material, and the Veteran's claim for service connection for pulmonary fibrosis secondary to sarcoidosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The additional evidence associated with the record since the June 2007 Board decision is new and material, and the Veteran's claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The additional evidence associated with the record since the June 2007 Board decision is not new and material, and the Veteran's petition to reopen his claim for service connection for spina bifida occulta, S1, with herniated nucleus pulposus L5-S1 is denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Concerning the issue of the Veteran's petition to reopen his claim for service connection for spina bifida occulta, S1, with herniated nucleus pulposus L5-S1, a July 2010 letter notified the Veteran of the information and evidence needed to reopen his claim and to substantiate the underlying service connection claim.  VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His service treatment records, service personnel records, lay statements, relevant private treatment records, and VA treatment records have been associated with the record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Reopening Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."
Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A.  Pulmonary Fibrosis/Sarcoidosis

The Veteran's original claim for service connection for pulmonary fibrosis secondary to sarcoidosis (claimed initially by the Veteran as an obstructive pulmonary defect, bilateral pulmonary infiltrates, and granulomatous pneumonitis) was denied by the RO in a February 2002 rating decision.  The Veteran appealed the adverse rating decision.  In a June 2007 decision, however, the Board also denied the Veteran's claim.  As basis for the denial, the Board determined that the evidence assembled at that time did not show the existence of an etiological relationship between the Veteran's pulmonary sarcoidosis and his active duty service.  The Veteran did not seek an appeal of the Board decision.  Hence, the Board's June 2007 denial of the Veteran's claim for service connection for pulmonary fibrosis secondary to sarcoidosis is final.

The Veteran's pending petition to reopen his claim was received by VA in June 2010.  In a June 2011 rating decision, the St. Petersburg RO reopened the Veteran's claim for service connection for pulmonary fibrosis secondary to sarcoidosis, but denied it on the merits.  The Veteran has perfected a timely appeal and asserts that his claim should be reopened and considered on the merits.

At the time of the Board's previous 2007 denial, the evidentiary record consisted of the Veteran's lay assertions; service treatment records; limited VA treatment records; records for private treatment received from 2001; and the reported findings from a January 2005 VA examination.  In his lay statements, the Veteran asserted that he had developed lung problems that he attributed to exposure to chemicals, fumes, and other environmental conditions during service in the Persian Gulf.  Notably, service treatment records that were assembled at that time included a July 1988 chest x-ray report that noted the presence of a prominent shadow located over the left side of the Veteran's chest.  The records did not note any in-service breathing complaints by the Veteran or objective pulmonary or respiratory findings or diagnoses.  The post-service evidence assembled at that time showed that the Veteran was admitted for hospitalization from February through March of 2001 for reported shortness of breath, coughing, fever, chills, and night sweats.  X-rays taken during the hospitalization revealed the presence of infiltrates in both of the Veteran's lungs.  Chest x-rays taken in June 2001 and pulmonary function tests performed in July 2001 revealed findings that were interpreted as showing fibrosis that was secondary to sarcoidosis.  Records for subsequent private treatment received by the Veteran through 2006 show that the Veteran was treated for ongoing shortness of breath and cough that was attributed to fibrosis and sarcoidosis.

A June 2003 private opinion from Dr. K.R.P. stated that the etiology of sarcoidosis is unproven, however, is considered an autoimmune response to either biological agents or environmental pathogens.  She emphasized that although those are factors to be considered for etiology, they remain mere hypothesis.  Mindful of the same, she opined that given the time frame and chronology shown in the record, "there could be at least a possibility that this injury or worsening of the disease could be related to exposure during his armed forces service."  Overall, she remarked, "[a]lthough I cannot state with certainty that [the Veteran's] sarcoidosis is definitely secondary to his exposure during the Gulf War, it is also true that I cannot totally exclude that this is not related to his service in the war."

During the January 2005 VA examination, the VA examiner confirmed the previous diagnoses of moderate to severe pulmonary sarcoidosis.  He opined, however, that there is no currently available evidence that suggests that sarcoidosis has been associated to chemical weapons exposure.  The examiner noted that there has been a long-held belief that sarcoidosis may be related to an atypical type of macrobacterial or atypical type of bacterial infection.  In view of the same, the examiner concluded, "it does not appear that [the Veteran's] pulmonary sarcoidosis is secondary to service, nor fell within a 12 month period of time after leaving active duty."

Since the Board's 2007 denial, the record has been augmented by additional records for VA and private treatment received by the Veteran through 2015, a November 2008 VA medical opinion, and the reported findings from VA examinations conducted in October 2010 and December 2012.  In summary, the private and VA treatment records show that the Veteran has been receiving ongoing medical treatment for continuing symptoms associated with sarcoidosis and fibrosis.  The November 2008 VA medical opinion expresses the negative opinion that it is less likely than not that the Veteran's exposure to environmental conditions in the Persian Gulf caused his sarcoidosis and fibrosis, but no rationale or explanation was given for that opinion.  During the October 2010 VA examination, the examiner opined that an opinion concerning the etiology of diagnosed sarcoidosis and COPD could not be given without resorting to speculation.  The examiner explained that the claims file did not document any of the Veteran's conditions.  During the December 2012 VA examination, the examiner also confirmed previous diagnoses of COPD, sarcoidosis, and pulmonary fibrosis, but did not render an etiology opinion.  Indeed, the record indicates that the examiner was asked specifically to address the etiology of claimed asthma.  Accordingly, the examiner refrained from giving an etiology opinion for the other diagnosed disorders.

Considered together, the assembled medical opinions and treatment records suggest medical questions that raise the renewed possibility that the Veteran's sarcoidosis and fibrosis resulted from injuries sustained during the Veteran's active duty service.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary for reopening his claim for service connection for pulmonary fibrosis secondary to sarcoidosis is met.  That claim is reopened and will next be addressed by the Board on a de novo basis.




	B.  Sleep Disorder

The Veteran's original claim for a sleep disorder was also denied in the Board's June 2007 decision on the basis that the evidence did not show the existence of an etiological relationship between the Veteran's sleep disorder and active duty service.  As noted above, the Veteran did not seek an appeal of that decision.  As such, the June 2007 Board denial of the Veteran's claim for service connection for a sleep disorder is also final.

The Veteran's request to reopen his claim for service connection for a sleep disorder was received as part of his June 2010 petition.  In the June 2011 rating decision, the RO determined that new and material evidence concerning the Veteran's sleep disorder had not been received and declined to reopen the claim.  The Veteran has appealed that decision and the matter now comes to the Board.

The pertinent evidence assembled at the time of the June 2007 Board decision consisted of a May 2002 statement in which the Veteran asserted that his current sleep problems were due to keeping long hours and an abnormal sleep schedule during service.  Service treatment records showed no sleep-related complaints from the Veteran or objective findings of impaired sleep.  Post-service treatment records assembled at that time also showed no treatment pertaining to sleep impairment.  A January 2005 VA examination, however, notes that the Veteran was complaining of significant snoring, daytime fatigue, and unsatisfactory rest from sleep.  The examiner noted that the Veteran's nocturnal cough and bronchiospasm was contributing to nightly inability to obtain good sleep.  The examiner opined that the Veteran's sleep difficulty also could not be attributed to his active duty service and did not occur within 12 months from his discharge from service.

As mentioned above, the record has been augmented by additional VA and private treatment records that were received after the previous June 2007 Board decision.  Those records contain a January 2015 VA sleep study that showed that the Veteran has moderate obstructive sleep apnea and severe and persistent oxygen desaturation.

The evidence obtained since the Board's July 2007 decision shows that the Veteran has a current sleep apnea condition, and also, that sleep impairment due to severe and persistent oxygen desaturation may be related etiologically to respiratory and pulmonary disorders that are currently under consideration for service connection.  Given the same, the evidence raises the possibility that the Veteran has a current sleep disorder that may be attributable either to his active duty service or possibly service-connected respiratory and pulmonary disorders.  Given the same, the Board finds that new and material evidence has been received also in relation to the Veteran's claim for service connection for a sleep disorder.  That claim is reopened and will next be addressed by the Board on a de novo basis.

	C.  Spina Bifida Occulta, S1, with Herniated Nucleus Pulposus L5-S1

The Veteran's original claim for service connection for spina bifida occulta, S1, with herniated nucleus pulposus L5-S1 was also denied in the Board's final June 2007 decision.  As basis for the denial, the Board determined that the evidence available at that time did not show the existence of an etiological relationship between the Veteran's back disorder and his active duty service.  The Veteran's pending petition to reopen his claim was also denied in the St. Petersburg RO's June 2011 rating decision.  The Veteran has appealed that decision.

At the time of the Board's June 2007 decision, the evidence in the record consisted of the Veteran's lay assertions that he had been having chronic low back problems that dated back to an in-service injury that he sustained in 1982 or 1983.  Service treatment records that were available at that time did show that the Veteran was treated for low back pain following a lifting injury that occurred during service in February 1983.  X-rays taken at that time, showed congenital posterior spinous fusion defect at S1 that was interpreted as being consistent with spina bifida occulta.  Subsequent service treatment records corresponding to treatment of the Veteran in October 1985 and December 1988 reflect that the Veteran was treated for recurrences of back pain that were also attributed to spina bifida occulta.

Post-service treatment records that were assembled at the time of the prior Board decision showed that the Veteran was noted for having scoliosis and an L5-S1 disc herniation with nerve root impingement in May 1996 and that he underwent back surgery to remove a ruptured lumbosacral disc in June 1996.  Notably, a September 1996 physical therapy record from RehabWorks notes a complete medical history that includes a post-service back injury that occurred to the Veteran while pitching horseshoes in May 1996 and another post-service back injury in August 1996 after the Veteran was thrown against a wall while trying to physically restrain a client while on his job.  In a July 2003 private medical opinion, Dr. S.P. opined that it is at least as likely as not that the Veteran's back disorder is related to the Veteran's active duty service.  A January 2005 VA examination revealed hypertrophic changes in the Veteran's spine that included narrowing of the disc spaces from L4 through S1 and radicular symptoms into the Veteran's right lower extremity.  The examiner opined that, to the extent that the Veteran's spina bifida occulta pre-existed his enlistment into service, it was not aggravated during his active duty service.  Rather, the examiner opined, the Veteran's current low back disorder "could have" resulted from his post-service activities.

The evidence added to the claims file since the final June 2007 Board decision includes records for only isolated and sporadic treatment for the Veteran's back.  In that regard, a November 2009 VA treatment record reflects that the Veteran was seen at that time for chronic low back pain and decreased thoracolumbar spine motion.  The record does not provide a new opinion as to the etiology or cause of the Veteran's back disorder.  Lay statements received from the Veteran since June 2007 express no new information, theories, or other assertions that pertain to his back disorder.

The evidence received since June 2007 and pertaining to the Veteran's back is essentially duplicative of the previously assembled evidence in that it shows only that the Veteran has had ongoing back problems, however, does not provide any new information or opinions relating to the question of whether those problems are related in any way to his active duty service.  As such, the Board concludes that new and material evidence pertaining to the Veteran's back disorder has not been received.  As such, there is no basis for reopening the Veteran's claim for service connection for spina bifida occulta, S1, with herniated nucleus pulposus L5-S1 at this time.
ORDER

New and material evidence has been received and the Veteran's claim for service connection for pulmonary fibrosis secondary to sarcoidosis (claimed also as obstructive pulmonary defect, bilateral pulmonary infiltrates, and granulomatous pneumonitis) is reopened.

New and material evidence has been received and the Veteran's claim for service connection for a sleep disorder is reopened.

New and material evidence was not received and the Veteran's petition to reopen his claim for service connection for spina bifida occulta, S1, with herniated nucleus pulposus L5-S1, is denied.


REMAND

In relation to the issue of the Veteran's entitlement to service connection for pulmonary fibrosis secondary to sarcoidosis, service personnel records show that the Veteran did serve in Saudi Arabia and Iraq during Operation Desert Storm.  The Veteran relates credibly that he was exposed to various environmental conditions such as burning oil, chemicals, sand, dust, and other particulates during such service.  Post-service treatment records show that the Veteran was treated initially for symptoms of productive cough, shortness of breath, fever, chills, and night sweats in February 2001.  At that time, he was admitted to Florida Hospital and followed by Dr. Y.G.  X-rays taken at that time of the Veteran's lungs showed infiltrates in both of the Veteran's lungs.  Findings from a March 2001 bronchoscopy, June 2001 chest x-rays, and a July 2001 pulmonary function test were interpreted as being consistent with sarcoidosis and pulmonary fibrosis.

The evidence contains conflicting but equally speculative opinions concerning whether the Veteran's pulmonary conditions are related to his active duty service.  In June 2003, the Veteran's private physician Dr. K.P.R. acknowledged that the etiology of sarcoidosis is unproven.  Nonetheless, she pointed out, sarcoidosis is an autoimmune response to either biological agents or environmental pathogens.  She emphasized that although those are relevant factors to be considered for etiology, they remain only hypothesis.  Taking those factors into consideration, she opined that given the time frame and chronology of the onset of the Veteran's pulmonary disorder, "there could be at least a possibility that this injury or worsening of the disease could be related to exposure during his armed forces service."  In sum, she remarked, "[a]lthough I cannot state with certainty that [the Veteran's] sarcoidosis is definitely secondary to his exposure during the Gulf War, it is also true that I cannot totally exclude that this is not related to his service in the war."

During a January 2005 VA examination, the VA examiner confirmed the previous diagnoses of moderate to severe pulmonary sarcoidosis.  In discussing the possibility of a relationship between that disorder and the Veteran's active duty service, the examiner noted that there is no evidence to suggest that sarcoidosis is secondary to chemical weapons exposure specifically.  Notably, the examiner did not discuss whether other environmental conditions to which the Veteran was likely exposed, such as fumes from burning oil, sand, and dust might have caused the Veteran's condition.  Also, the examiner acknowledged that there had been a long-held belief within the medical community that sarcoidosis may be related to an atypical type of macrobacterial or atypical type of bacterial infection.   Still, the examiner concluded without further elaboration, "it does not appear that his pulmonary sarcoidosis is secondary to service, nor fell within a 12 month period of time after leaving active duty."

In November 2008, VA sought out a medical record review and opinion from a VA physician.  In the opinion, the examiner stated that it is less likely than not that the Veteran's exposure to smoke, pollution, sand, dust, and other conditions during his Persian Gulf service caused the Veteran's sarcoidosis and pulmonary fibrosis.  As rationale, the examiner noted that the service treatment records made no mention of respiratory conditions during the Veteran's active duty service, and, his symptoms appear to have had their onset in 1996 or 1997, approximately four years after he was separated from service.  Notably, the examiner did not consider or discuss the possibility that the Veteran's fibrosis and sarcoidosis might have been caused by inhalation of particles into his lungs during his Persian Gulf service and that did not manifest until the time frame of 1996 or 1997.

The Veteran was afforded another VA examination in October 2010.  At that time, the examiner again diagnosed sarcoidosis.  He stated that he was unable to provide an opinion as to whether the Veteran's sarcoidosis was related to his active duty service.  By way of explanation, the examiner stated that the record did not document any of his conditions.  

Given the foregoing, the Veteran should be afforded a new VA examination of his sarcoidosis and pulmonary fibrosis.  38 C.F.R. § 3.159(c)(4).

In relation to the issue of the Veteran's entitlement to service connection for asthma and COPD, the post-service records show that the Veteran received a COPD diagnosis following a July 2001 pulmonary function test.  COPD was confirmed again in chest x-rays conducted at Florida Radiology Associates in January 2005.  Private treatment records from Dr. K.P.R. dated from 2003 through 2006 show that the Veteran was followed and treated at that facility for COPD.  Further, April 2007 emergency hospital records from Health Central show that the Veteran was admitted and treated for respiratory complaints that were diagnosed as asthma.

During the aforementioned October 2010 VA examination, the examiner was asked to provide an opinion as to whether the Veteran's COPD was related etiologically to his active duty service.  As noted before, the examiner stated that he was unable to provide such an opinion without resorting to speculation because the claims file did not document such a condition.  

During a December 2012 VA examination, the VA examiner was asked to opine as to whether the Veteran's asthma is related etiologically to his active duty service.  That examiner noted that the Veteran had never received an asthma diagnosis.  

The VA examinations conducted to date of the Veteran's COPD and asthma are insufficient.  As such, the Veteran should also be afforded a new VA examination of his COPD and asthma.  38 C.F.R. § 3.159(c)(4).
Concerning the issue of the Veteran's entitlement to service connection for a sleep disorder, a VA examination conducted in January 2005 pointed out that the Veteran was complaining of significant snoring, daytime fatigue, and unsatisfactory rest from his sleep.  At that time, the examiner stated that the Veteran's severe bronchiospasm and coughing, associated presumably with his sarcoidosis and pulmonary fibrosis, were interfering with his ability to sleep.  Still, the examiner made no mention of sleep apnea or whether any interplay exists between the Veteran's bronchiospasms and coughing and any other sleep disorder.

In conjunction with the above, a January 2015 VA sleep study showed that the Veteran does have moderate obstructive sleep apnea and severe and persistent oxygen desaturation.  The sleep study record gives no opinion as to whether those findings are related in any way to the Veteran's active duty service.

In view of the foregoing, the Veteran should also be afforded a new VA examination of his sleep apnea to determine whether it is related etiologically to his active duty service, caused by his sarcoidosis and pulmonary fibrosis, or aggravated beyond its natural progression by his sarcoidosis and pulmonary fibrosis.  38 C.F.R. § 3.159(c)(4).

Prior to arranging those examinations, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his sarcoidosis, pulmonary fibrosis, COPD, asthma, and sleep disorder since April 2015.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his sarcoidosis, pulmonary fibrosis, COPD, asthma, and sleep disorder, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from April 2015 through the present should be associated with the record.  If such records are not available, the record should be documented in that regard.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination of his sarcoidosis, pulmonary fibrosis, COPD, and asthma to determine whether they are related etiologically to the Veteran's active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies, to include pulmonary function tests, x-rays, and other radiological studies.  The examiner should provide diagnoses pertinent to the Veteran's claimed sarcoidosis, pulmonary fibrosis, COPD, and asthma.  For each diagnosed disorder, the examiner should also provide opinions as to the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's disorder was sustained during his active duty service?

(b) is it at least as likely as not that the Veteran's disorder resulted from an injury or event that occurred during the Veteran's active duty service, to include exposure to chemical and oil fumes, smoke, dust, sand, and other environmental conditions incidental to his service in Saudi Arabia and Iraq?
If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After the examination above has been conducted, arrange also for the Veteran to undergo a VA examination of his sleep disorder to determine whether it is related etiologically to his active duty service and/or disabilities related to his active duty service.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct all necessary tests and studies.  The examiner should provide a diagnosis pertinent to the Veteran's sleep disorder.  For each diagnosed disorder, the examiner should also provide opinions as to the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran's disorder was sustained during his active duty service?

(b) is it at least as likely as not that the Veteran's disorder resulted from an injury or event that occurred during the Veteran's active duty service, to include exposure to chemical and oil fumes, smoke, dust, sand, and other environmental conditions incidental to his service in Saudi Arabia and Iraq?

(c) is it at least as likely as not that the Veteran's disorder was caused by or was aggravated by a diagnosed respiratory or pulmonary disorder that has been determined as being related etiologically to his active duty service?

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


